DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Tooher et al (US Publication 2021/0084620 A1) discloses a method 400 (fig. 4) of receiving a physical downlink control channel PDCCH signal by a user equipment UE 102 in a wireless communication system 100 (fig. 1 page 7 paragraph 0067), the method comprising: determining the number X of blind decodings and the number Y of control channel elements CCEs for channel estimation, related to a plurality of search space sets to be monitored during one slot by the UE (fig. 2 page 9 paragraph 0089); based on that the determined number of blind decodings exceeds a blind decoding limit or the determined number of CCEs exceeds a channel estimation limit, dropping at least one of PDCCH candidates included in the plurality of search space sets (page 20 paragraph 0099). However, the prior art of record fails to teach or make obvious for “attempting to detect a PDCCH signal based on remaining non-dropped PDCCH candidates among the PDCCH candidates, wherein the UE drops the at least one PDCCH candidate from the plurality of search space sets in a round-robin manner until both the blind decoding limit and the channel estimation limit are satisfied”, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467